DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Election/Restrictions
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2018.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “cooperating portions” is not found in the specification.  Also, the term “portion” is not limited to any particular structural member/mechanism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting what structural member is the “cooperating portions” and the specification does not provide this recitation to define what structural member “cooperating portions” is directed.  What members are involved in the “cooperating”? How does the “cooperating portions” cause at least one of the housing underside, the slots arranged in parallel, and the magazine to be “deformable”?  It is not clear how the “cooperating portions” is performs any function due to a lack of structural description that enables the “cooperating portions” to engage another structure.  
Claim 21 recites the limitation "other of the cooperating portions".  There is insufficient antecedent basis for this limitation in the claim.  There is only one set of “cooperating portions” prior recited and unclear if there is another/second set or if “other of the cooperating portions” is referring back to the same prior recited cooperating portions.
The term "required" in claim 22 is a relative term which renders the claim indefinite.  The term "required" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What makes tools required and not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-27, and 29, is/are rejected under 35 U.S.C. 103 as obvious over Converse (US 3827822 A) in view of Yang (US 4810137 A) and further in view of Jiang (US 7575140 B2).
Regarding claim 21, Converse discloses a fastening tool (fig. 1), comprising: a housing (11) having an underside (figs. 1 and 4); drive chuck having a drive axis (fig. 1) a pair of tracks (14) disposed in parallel on opposite lateral sides on one of the underside (figs. 1 and 4) and the magazine between the drive axis (track 14 on either the tool or magazine/support member, col. 2, lines 33-38); and
a support member (15) formed of a single unitary body having an upper surface defining slots (figs. 1-3) arranged in parallel that engage one of the underside (14) and the magazine (col. 2, lines 21-23, col. 4, lines 1-3, figs. 1-3), the support member being repositionable along the pair of tracks to maintain a desired angle of the drive axis relative to the work surface (col. 2, lines 55-67, col. 3, lines 1-16) the support member, the underside and the magazine defining cooperating portions (16 coperates with the track, col. 2, lines 38-45, figs. 1-4), 
wherein at least one of the housing underside, the slots arranged in parallel, and the magazine is deformable upon contact with the other of the cooperating portions to retain the support member in the desire position 
Converse states:  “slidable entrapment with a suitable elongated form in the tool guide or tool guiding device. Or, the arrangement may be reversed with the key on the tool guide and the keyway on the tool housing 11, or attached to it (col. 2, lines 33-38)…the engagement between tool and guide may take the form of and be achieved by any other suitable form configuration providing slidable engagement or slidable entrapment with respect to each other (col. 2, lines 47-52)… The tool guide or tool guidance device may therefore be made wherein the angle of the guiding keyway or guiding surfaces may be other than perpendicular to the bottom surface of the base 17, or means may be provided to suitably allow for changing and presetting the angle of the guiding surfaces, and the bottom surface of the base 17; thereby providing guidance of direction to drilling, or other operations, at predetermined angles other than perpendicular to the work piece or supporting surface” (col. 2, lines 64-67, col. 3, lines 1-6)

Yang teaches a similar drill (101) having similar a support member (107) and a track (106) having a fixed stop member on each track (distal end wall that abuts/ends the tracks shown in fig. 1); and having a detent portion (105) that deflects away from away from the pair of tracks and in a second position engagement with one of the underside and the magazine to deflects toward and engages the pair of tracks to releasably secure the support member  to one of the underside and the magazine (screws 121 are used to adjust the keyway track width top portion).
Jiang teaches a fastening tool (1), comprising: a housing having an underside (2/10); a fastener drive system disposed in the housing ([0043], 
Jiang states:  “sliding rail 2 is disposed on a bottom side of a nail cartridge 11 of a nail gun 1. An abutment 3 designed to have positioning, releasing and displacement adjustment functions is slidably disposed on the sliding rail 2. When the nail gun 1 is used to shoot nails on multiple wood boards or shingles 8” [0048]
Given the suggestion and teachings of Converse to have a support member on a variety of hand tools that adjust the angle and position of the tool with entrapment connection, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Regarding claim 22, Converse teaches and shows no tools are required to retain the support member in the desired position (hand grip 18 used for holding/attaching). Jiang also teaches no tools are required to retain the support member in the desired position (press contact 44 by hand [0043]). Yang also teaches no tools are required to retain the support member in the desired position (hand screws 121 are used to adjust the keyway track width top portion, col. 4, lines 19-35, col. 5, lines 39-67, col. 6, lines 1-67).
Regarding claim 23, Converse teaches the slots are engageable with respective tracks, and wherein the support member is slidable along the tracks (col. 2, lines 12-67, figs. 1-4).  Jiang also teaches the slots (32) are engageable with respective tracks, and wherein the support member is slidable along the tracks ([0036-0048], figs. 1-8). Yang also teaches the slots are engageable with respective tracks, and wherein the support member is slidable along the tracks (col. 4, lines 19-35, col. 5, lines 39-67, col. 6, lines 1-67).
Regarding claim 28, Converse teaches having a variety of types of powered fastener drivers including an enteric fastener/drill or driving mechanism to drive the fastener drive system (col. 1, lines 1-20, col. 2, lines 12-18), which will be disposed in the housing to drive the fastener drive system.  Yang teaches having a motor disposed in the housing to drive the fastener drive system (col. 4, lines 4-12).  
Regarding claim 29, Converse teaches having an upper surface (15) further defines a leading edge (figs. 1-3) of the support member, and wherein the leading edge deflects to increase the distance between the parallel slots when the support member is releasably secured to the key of one of the underside and the magazine (slots  or track wall will deform to some degree, absent any particular material or structure give broadest 

Allowable Subject Matter
Claims 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 30 is allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising a support member having slots attached to a track on the bottom of a fastening tool having a magazine of fasteners, that provides 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	
Response to Arguments
Applicant’s arguments with respect to claims 21-29 have been considered but are moot because the arguments do not apply to all of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph being used in the current rejection and newly applied art rejection.  New claim 30 has been examined. Examiner suggest reciting the structure/mechanism that achieve the claimed functional recitations,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.